UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                Argued July 5, 2005
                              Decided August 26, 2005

                                       Before

                      Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 04-3507

UNITED STATES OF AMERICA,                       Appeal from the United States District
              Plaintiff-Appellee,               Court for the Northern District of
                                                Illinois, Eastern Division.
      v.
                                                No. 04 CR 121
CEDRIC FRANKLIN,
           Defendant-Appellant.                 James F. Holderman,
                                                Judge.

                                     ORDER

   Cedric Franklin confessed to a gun crime during questioning by authorities in his
home. The district court denied Franklin’s motion to suppress the oral and written
confessions, finding that the questioning was consensual and the statements voluntary.
Franklin entered a conditional guilty plea and now challenges the suppression ruling.
We affirm.

    Franklin was charged with making a false statement in the acquisition of a firearm,
18 U.S.C. § 922(a)(6), after he admitted misrepresenting himself as the purchaser of
several guns that he actually bought on behalf of another man. Franklin moved to
suppress his oral and written confessions, claiming that they were obtained during a
custodial interrogation in violation of Miranda and, additionally, were rendered
involuntary when the interviewers falsely implied he would not be arrested if he was
forthcoming.
No. 04-3507                                                                      Page 2


    At the hearing on the motion to suppress, Franklin and two ATF agents testified.
Franklin, a 40-year-old high school graduate with some college experience, testified
that on April 7, 2003, he lived with his mother in her home. At approximately 9:00 or
10:00 a.m., he said, two ATF agents came to the Franklin home with two Chicago police
officers. Franklin told his mother to let them in the house because he assumed they
were there about a domestic dispute. Franklin asked if the investigators were there
about the domestic dispute; they told him no, that they were there to “get some
information about some weapons that were purchased, that I purchased.” According
to Franklin, ATF agent Christopher Labno “instructed” him to go into the kitchen.
Labno, said Franklin, “asked” or “instructed” him to sit with the agent at the table, but
the other investigators remained standing.

   Franklin continued that initially he “lied” and said that the guns he bought
were later stolen from him. Then, according to Franklin, Agent Labno “conveyed” that
he knew Franklin was lying, and said that Franklin would “go to jail” if he did not tell
the truth. Franklin added that the agent said that they “couldn’t leave” until Franklin
told them where the guns were.

   Franklin testified that the investigators questioned him for approximately two
hours, and they did not explain that he was free to refuse to speak with them.
Franklin asked if he was “going to jail” or would be charged with a crime and was told
no. When Franklin began to stand, asking if the investigators wanted him to go
upstairs and retrieve receipts for the guns, he was told no, felt a “slight tap,” and sat
back down. On cross-examination, Franklin conceded that he was not restrained at
any point, and that he used a washroom near the kitchen without escort or
interference. After Franklin returned from the washroom, he signed a written
statement that Agent Labno had drafted from his answers during the questioning. The
statement included a stipulation that the officers had not made any threats or
promises to Franklin, although Franklin did not recall reading that portion of the
statement. Once they had the signature, the investigators departed, leaving Franklin
behind.

   The testimony of the two agents differed slightly from Franklin’s. Agent Labno
testified that when they arrived at the Franklin home, Ms. Franklin opened the door
and “indicated” that the officers could come into the vestibule. Franklin came to the
vestibule, and Labno told him they were there regarding “some of his property that had
been recovered.” According to Labno, Franklin wanted to know what property, and
Labno asked if there was a place they could sit down and talk; perhaps the kitchen.
Labno testified that Franklin “said yes” and led the way to the kitchen. Once there,
Franklin sat at the table with Labno and the other ATF agent, and Labno produced
ATF forms documenting gun sales to Franklin, who acknowledged his signature on the
forms. Franklin denied that he still had the weapons and asserted that they had been
stolen. After Labno expressed disbelief, Franklin admitted that the guns had not been
stolen, but that he purchased the guns for someone else. As Franklin and Labno
No. 04-3507                                                                        Page 3


talked, Labno wrote a statement reflecting Franklin’s answers. During this time
Franklin asked if the officers suspected him in any crimes involving the guns he
bought, or if he was under arrest; Labno testified that he answered “no” to both
questions and said he was there to “find out how the guns got from the legitimate
purchase to be used in the crimes.” Labno acknowledged that he declined the offer
when Franklin proposed going upstairs to collect the receipts but denied preventing
Franklin from leaving the table. Labno also denied that he or anyone else told
Franklin that he would go to jail if he did not tell the truth, or that the investigators
could not leave until they knew where the guns were. Labno further denied that
Franklin was restrained in any way.

   After approximately one hour, Franklin excused himself to use the washroom.
When Franklin returned, said Labno, he read over the written statement the agent
had been preparing, made corrections, and signed the form.

   The second ATF agent, Mirko Martinovich, corroborated Labno’s testimony.
Martinovich testified that Franklin was not touched or restrained, nor was he told he
would be jailed if he did not tell the truth or that the officers couldn’t leave until they
knew where the guns were.

    The district court denied the motion, ruling that Miranda warnings were
unnecessary because Franklin was never in police custody during the interview. The
court explained that under the “totality of the circumstances,” including being
questioned in the kitchen and giving “consent,” as Franklin had done, a reasonable
person would not have believed his freedom was restrained, especially since the officers
told him he was not under arrest. In addition, the district court found that Franklin’s
statements were voluntary. In denying the motion to suppress, the court did not make
explicit credibility findings.

   Franklin was convicted and sentenced to six months’ incarceration and two years’
supervised release.

   Franklin challenges the denial of his motion to suppress, arguing that he was in
custody and his statements were involuntary.

    A suspect is in custody and entitled to Miranda warnings if restrained to a degree
associated with a formal arrest. United States v. Abdulla, 294 F.3d 830, 834 (7th Cir.
2002). Whether the degree of restraint is akin to formal arrest is determined under
the totality of circumstances as measured by how a reasonable person would have
understood the situation. Ochana v. Flores, 347 F.3d 266, 270 (7th Cir. 2003). Factors
in evaluating the totality of circumstances include whether the authorities: (1) exerted
control over the environment, (2) engaged in prolonged, coercive, and accusatory
questioning, (3) used subterfuge to induce self-incrimination, (4) physically restrained
or otherwise significantly curtailed the suspect’s freedom of movement, or, (5) whether,
No. 04-3507                                                                      Page 4


and to what extent, the suspect was led to reasonably believe that he could interrupt
the questioning. Sprosty v. Buchler, 79 F.3d 635, 641 (7th Cir. 1996); United States
v. Griffin, 922 F.2d 1343, 1349 (8th Cir. 1990).

    In denying the motion to suppress, the district court did not explicitly resolve any
disputed facts, stating instead his ultimate conclusion that under the totality of the
circumstances, including Franklin’s consent to be interviewed and the location of the
questioning, a reasonable person would not have believed that he was in custody. We
conclude that the district court applied the relevant standards—“totality of
circumstances” and “reasonable person”—and infer either that the district court
discredited Franklin’s version of disputed events or concluded that the circumstances
described by Franklin did not amount to a custodial interrogation. See United States
v. Bell, 969 F.2d 257, 259 (7th Cir. 1992). The questioning took place in Franklin’s
home, and, although familiar surroundings do not preclude a custodial situation, see
Sprosty, 79 F.3d at 641-42, the police exert less control over a private home than in a
police station or vehicle, and other factors demonstrate that Franklin had control of the
environment: he invited them inside his home and used the restroom without restraint.
See United States v. Beckwith, 425 U.S. 341, 347-48 (1976) (relaxed interview in
suspect’s home did not implicate Miranda); see also United States v. Kontny, 238 F.3d
815, 817 (7th Cir. 2001). Moreover, custody is less likely where a suspect voluntarily
acquiesces to questions, as Franklin did here. See Griffin, 922 F.2d at 1351. Finally,
there is no indication that Franklin was restrained in any way. See id. at 1350 (lack
of restraint indicates absence of custody).

    Franklin’s second argument is that police officers impermissibly used psychological
ploys and deceptive tactics, including accusing him of lying, telling him they could not
leave until they knew what happened to the guns, and promising that he would not be
arrested if he told the truth; allegations that the agents denied. Officers are free to
confront a suspect about his lies, or even mislead a suspect during an interview, so long
as the defendant can still make a rational decision. See United States v. Ceballos, 302
F.3d 679, 694-95 (7th Cir. 2002). Statements induced by false promises of leniency
may be inadmissible. See United States v. Dillon, 150 F.3d 754, 757 (7th Cir. 1998).
But, again, while the district court made no explicit findings of fact or credibility
determinations, this court can infer that the district court accepted the agents’
testimony, see United States v. Toro-Pelaez, 107 F.3d 819, 825-26 (10th Cir. 1997),
that no promise of leniency was made.

                                                                    AFFIRMED.